Title: To Thomas Jefferson from Charles McPherson, 12 August 1773
From: Macpherson, Charles
To: Jefferson, Thomas


                    
                        Dear Sir
                        Edinburgh 12th. August 1773.
                    
                    I regret, exceedingly, that I have at this distance of time to answer your very polite letter of the 20th February. I only received it about the end of last month. It came under cover of a letter from Mr. Ninian Minzies, dated the 20th. May. I recollect, with pleasure, the acquaintance which I had with you in Virginia. I enjoy the thoughts of renewing that acquaintance; and I am much indebted to you, Sir, for favouring me with the opportunity.
                    Excepting the specimen of Temora, Ossians Poems, in the original, never were in print. Sorry I am that a copy of the Gaelic manuscript, of these poems, cannot be procured. I take the liberty of transmitting you Mr. Macphersons letter to me upon the subject. Every thing, allow me to assure you, that depended upon me, was, with alacrity, done towards the indulging of your request. This much was due, setting my acquaintance with Mr. Jefferson aside, to the elegant, the feeling admirer of the Voice of Cona. Ossian himself, from his Cloud, might bend, and listen, with pleasure, to such praise. And the praise is due. For, if to melt, to transport the soul be an excellence, as sure it is, our venerable Bard possesses it in an eminent, a superlative degree. Elegant, however, and pleasant as these poems, in their present form, may appear; they, in common with other translations, have lost, considerably, of their native beauty and fire. This naturally creates a desire of becoming acquainted with the original. I do not at all wonder that you should be “desirous of learning the language in which Ossian thought, in which he sung.” But, alas, I am afraid that this will be attended with insuperable difficultys. A few religious Books excepted, we have no publication in the Gaelic Language, no dictionary, no grammar. I have sent you, to the care of Mr. Minzies, to  whom this letter goes inclosed, a Gaelic New Testament, which has a few rules, affixed, for learning the language. This, with a vocabulary, which is also sent, is all the assistance that, at this distance, I can give you to learn my mother tongue. Had this been thought of when I had the pleasure of being with you, at your sweet retreat, at the mountains, I woud have, cheerfully, become your instructor. Should any Celtic pieces, hereafter, be ushered into light, I shall do myself the pleasure of sending them to you. I hear of no intended publication; few, or none indeed, are equal to the task. In the remote Highlands there are still to be found a number of Ossians Poems, abounding equally in the tender and sublime with those with which Mr. Macpherson has favored the public, and these are chanted away, with a wildness a sweetness of enthusiasm, in the true spirit of Song. I rejoice to hear of your success in life. If I can render you any acceptable service here, I beg you may command me, with a freindly freedom. For, I can, with truth, assure you, that, I am, with the utmost sincerity and regard, Dear Sir Your most obedient most humble Servant,
                    
                        Charles Mcpherson
                    
                